Exhibit 10.2(R)

YAHOO! INC.

NOTICE OF RESTRICTED STOCK UNIT GRANT

[grantee name]

Employee ID: [number]

You have been granted an award of Restricted Stock Units by Yahoo! Inc. (the
“Company”) as follows:

 

Date of Grant:    [date] Total Number of Restricted    [number] Stock Units
Granted:    Type of RSU:    U.S. Executive RSU Vesting Commencement Date:   
[date]

Vesting Schedule:

  

 

Shares

   Vesting Date   Shares   Vesting Date   Shares   Vesting Date

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

[#]

   [Date]   [#]   [Date]   [#]   [Date]

 

   [INSERT IF APPLICABLE: This ‘front loaded’ grant represents [#] years of
annual awards.] Manner of Payment by Company:    Stock Governing Documents:   
1995 Stock Plan (the “Plan”)    RSU Award Agreement for U.S. Executives   



--------------------------------------------------------------------------------

By your acceptance of this award through the Company’s online acceptance
procedure (or by your signature and the signature of the Company’s
representative below):

 

  •   you acknowledge receiving and reviewing the Governing Documents (listed
above) and the Supplemental Documents (listed below);

 

  •   you agree that the Restricted Stock Units are granted under and governed
by the terms and conditions of the Governing Documents and you agree to be bound
by the terms of this agreement and the Governing Documents, all of which are
hereby incorporated by reference into this agreement; and

 

  •   you consent to the collection, use and transfer, in electronic or other
form, of your personal data as described in the Governing Documents for the
purpose of implementing, administering and managing your participation in the
Plan.

This agreement shall be construed and determined in accordance with the laws of
the U.S. State of Delaware (without giving effect to the conflict of laws
principles thereof) and shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

GRANTEE:     YAHOO! INC.

[Click here to accept]

    By:   /s/ Marissa A. Mayer Signature       Marissa A. Mayer

[grantee name]

    Title:   Chief Executive Officer Name       Supplemental Documents:    

Insider Trading Policy

U.S. Prospectus



--------------------------------------------------------------------------------

YAHOO! INC.

1995 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR U.S. EXECUTIVES

Section 1. Grant of Restricted Stock Unit Award

 

(a) Grant of Restricted Stock Units (“RSUs”). Yahoo! Inc., a Delaware
corporation (the “Company”), hereby grants to the grantee (the “Grantee”) named
in the Notice of Restricted Stock Unit Grant (the “Notice of Grant”) the total
number of RSUs set forth in the Notice of Grant, on the terms and conditions set
forth in this Restricted Stock Unit Award Agreement for U.S. Executives (this
“Agreement”) and as otherwise provided in the Yahoo! Inc. 1995 Stock Plan, as
amended (the “Award”).

 

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Yahoo! Inc.
1995 Stock Plan, as amended (the “Plan”) are hereby incorporated herein by
reference. Except as otherwise expressly set forth herein, this Agreement shall
be construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan. The Administrator shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Grantee
and his/her legal representative in respect of any questions arising under the
Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of RSUs provided in Section 1(a) shall be subject to the following
terms, conditions and restrictions:

 

(a) Limitations on Rights Associated with RSUs. The RSUs are bookkeeping entries
only. The Grantee shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights with respect to the RSUs.

 

(b) Restrictions. The RSUs and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution. Any attempt to dispose of any RSUs in
contravention of the above restriction shall be null and void and without
effect.

 

(c) Lapse of Restrictions. Subject to Sections 2(e) through 2(g) below, on each
vesting date specified in the vesting schedule set forth in the Notice of Grant,
the number of RSUs set forth opposite such vesting date shall vest and become
non-forfeitable.

 

RSU Award Agreement for U.S. Executives (February 2014)    1



--------------------------------------------------------------------------------

(d) Timing and Manner of Payment of RSUs. As soon as practicable after (and in
no case more than seventy-four days after) the date any RSUs subject to the
Award become non-forfeitable (the “Payment Date”), such RSUs shall be paid by
the Company delivering to the Grantee a number of Shares equal to the number of
RSUs that become non-forfeitable upon that Payment Date (rounded down to the
nearest whole share). The Company shall issue the Shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Grantee. Delivery of any certificates will be made to the Grantee’s last address
reflected on the books of the Company and its Subsidiaries unless the Company is
otherwise instructed in writing. The Grantee shall not be required to pay any
cash consideration for the RSUs or for any Shares received pursuant to the
Award. Neither the Grantee nor any of the Grantee’s successors, heirs, assigns
or personal representatives shall have any further rights or interests in any
RSUs that are so paid. Notwithstanding anything herein to the contrary, the
Company shall have no obligation to issue Shares in payment of the RSUs unless
such issuance and such payment shall comply with all relevant provisions of law
and the requirements of any Stock Exchange.

 

(e) Termination of Employment; Leaves of Absence. The following provisions shall
apply in the event of the termination of the Grantee’s employment or service
with the Company, Parent or any Subsidiary, or should the Grantee take a leave
of absence from employment with the Company, Parent or any Subsidiary:

 

  (i) General. Except as expressly provided below in this Section 2(e) or
Section 2(g), in the event of the termination of the Grantee’s employment or
service with the Company, Parent or any Subsidiary for any reason prior to the
lapsing of the restrictions in accordance with Section 2(c) hereof with respect
to any of the RSUs granted hereunder, such portion of the RSUs held by the
Grantee shall be automatically forfeited by the Grantee as of the date of
termination. (The date of any such termination of the Grantee’s employment or
service is referred to in this Agreement as the “Termination Date.”) Neither the
Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any rights or interests in any RSUs that are
forfeited pursuant to any provision of this Agreement.

 

  (ii) Termination Without Cause or Due to Death or Disability. Notwithstanding
the foregoing clause (i) but subject to Section 2(g) below:

 

  (A)

Termination During Annual Vesting Period: subject to clause (ii)(B) below, in
the event (1) the termination of the Grantee’s employment is by the Company,
Parent or Subsidiary without Cause (as defined below) or due to the Grantee’s
death or Total Disability (as defined in the Plan) and the Grantee complies with
the release and other requirements described in Section 2(j), (2) the
Termination Date is not a scheduled vesting date and is six months or less
before the next scheduled vesting date, and (3) on the Termination Date the
period of time between (x) the then-prior vesting date (or, if none, the date of
grant specified in the Notice of Grant (the “Date of Grant”) or any earlier
vesting commencement date specified by

 

RSU Award Agreement for U.S. Executives (February 2014)    2



--------------------------------------------------------------------------------

  the Administrator at the time of grant) and (y) the next scheduled vesting
date is six months or more, then the RSUs that are scheduled to vest on the next
scheduled vesting date (to the extent then outstanding and unvested) shall vest
and become non-forfeitable on the later of the Termination Date or the date the
Grantee’s full release of any and all claims against the Company as contemplated
by Section 2(j) becomes irrevocable. Any RSUs that vest pursuant to this clause
(ii)(A) shall be paid as soon as practicable after (and in no case more than
seventy-four days after) the Termination Date (provided, that if the period for
the Grantee to consider and revoke any such release spans two different calendar
years, payment of such RSUs will be made within such prescribed time period, but
in the second of those two years). Any RSUs that do not vest in accordance with
the foregoing provisions of this clause (ii)(A) shall be automatically forfeited
by the Grantee as of the Termination Date. For avoidance of doubt, this clause
(ii)(A) will not apply to any such termination (other than a termination due to
the Grantee’s death or Total Disability) that occurs at any time within the
12-month period following a Change in Control (as defined below).

 

  (B) Front-Loaded Awards - Termination During Annual Vesting Period:
notwithstanding the foregoing clause (ii)(A), in the event (1) the termination
of the Grantee’s employment is by the Company, Parent or Subsidiary without
Cause or due to the Grantee’s death or Total Disability and the Grantee complies
with the release and other requirements described in Section 2(j), and (2) this
award is designated as “front loaded” in the Notice of Grant, then the number of
RSUs that vest upon the later of the Termination Date or the date the Grantee’s
full release of any and all claims against the Company as contemplated by
Section 2(j) becomes irrevocable shall equal the quotient of (x) any RSUs that
would have vested under clause (ii)(A) if this were not a front-loaded award,
divided by (y) the number of years of annual awards this grant represents, as
stated in the Notice of Grant. Any RSUs that vest pursuant to this clause
(ii)(B) shall be paid as soon as practicable after (and in no case more than
seventy-four days after) the Termination Date (provided, that if the period for
the Grantee to consider and revoke any such release spans two different calendar
years, payment of such RSUs will be made within such prescribed time period, but
in the second of those two years). Any RSUs that do not vest in accordance with
the foregoing provisions of this clause (ii)(B) shall be automatically forfeited
be the Grantee as of the Termination Date. For avoidance of doubt, this clause
(ii)(B) will not apply to any such termination (other than a termination due to
the Grantee’s death or Total Disability) that occurs at any time within the
12-month period following a Change in Control.

 

RSU Award Agreement for U.S. Executives (February 2014)    3



--------------------------------------------------------------------------------

  (iii) For purposes of this Agreement, “Cause” shall mean termination of the
Grantee’s employment with the Company based upon the occurrence of one or more
of the following which, with respect to clauses (A), (B) and (C) below, if
curable, the Grantee has not cured within fourteen (14) days after the Grantee
receives written notice from the Company specifying with reasonable
particularity such occurrence: (A) the Grantee’s refusal or material failure to
perform the Grantee’s job duties and responsibilities (other than by reason of
the Grantee’s serious physical or mental illness, injury or medical condition);
(B) the Grantee’s failure or refusal to comply in any material respect with
material Company policies or lawful directives; (C) the Grantee’s material
breach of any contract or agreement between the Grantee and the Company
(including but not limited to any Employee Confidentiality and Assignment of
Inventions Agreement or similar agreement between the Grantee and the Company),
or the Grantee’s material breach of any statutory duty, fiduciary duty or any
other obligation that the Grantee owes to the Company; (D) the Grantee’s
commission of an act of fraud, theft, embezzlement or other unlawful act against
the Company or involving its property or assets or the Grantee’s engaging in
unprofessional, unethical or other intentional acts that materially discredit
the Company or are materially detrimental to the reputation, character or
standing of the Company; or (E) the Grantee’s indictment or conviction or nolo
contendre or guilty plea with respect to any felony or crime of moral turpitude.
Following notice and cure as provided in the preceding sentence, upon any
additional one-time occurrence of one or more of the events enumerated in that
sentence, the Company may terminate the Grantee’s employment for Cause without
notice and opportunity to cure. However, should the Company choose to offer the
Grantee another opportunity to cure, it shall not be deemed a waiver of its
rights under this provision. For purposes of this definition, the term “Company”
shall include a Parent or any Subsidiary of the Company.

 

  (iv) Leaves of Absence. Unless otherwise expressly provided in a Company leave
of absence vesting policy approved by the Administrator or otherwise by the
Administrator, and subject to compliance with all applicable laws relating to
the Grantee’s employment by the Company, Parent or Subsidiary (as applicable),
in the event the Grantee takes an authorized leave of absence from the Company,
Parent or Subsidiary (as applicable), each vesting date specified in the vesting
schedule set forth in the Notice of Grant that has not occurred as of the
commencement of such leave of absence shall be tolled for the number of calendar
days in the period that the Grantee is on such leave of absence, beginning with
the commencement date of such leave of absence, but not beyond the maximum term
of this Award as provided in the Plan (and any RSUs that have not vested and
become non-forfeitable when such maximum term is reached shall be automatically
forfeited by the Grantee). (For example, if the scheduled vesting date is
January 1, 2014 and, prior to that date the Grantee commences a leave of absence
spanning 365 calendar days, the vesting date shall (unless otherwise expressly
provided in a Company leave of absence policy approved by the Administrator or
otherwise by the Administrator) be tolled for 365 days and shall become
January 1, 2015.)

 

RSU Award Agreement for U.S. Executives (February 2014)    4



--------------------------------------------------------------------------------

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

 

  (i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

 

  (ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code, that in lieu of
such assumption or substitution, the Award shall be vested and non-forfeitable
and any conditions or restrictions on the Award shall lapse, as to all or any
part of the Award, including RSUs as to which the Award would not otherwise be
non-forfeitable.

 

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control (as defined below) prior to the date the RSUs have either
become vested and non-forfeitable or have been forfeited pursuant to this
Agreement:

 

  (i) In the event that, during the period of twelve (12) months following the
Change in Control, the Grantee’s employment is terminated by the Company, Parent
or any Subsidiary without Cause or by the Grantee for Good Reason (as such terms
are defined below) and the Grantee complies with the release and other
requirements described in Section 2(j), the RSUs subject to the Award, to the
extent then outstanding and not vested, shall become fully vested and
non-forfeitable as of the later of the Grantee’s Termination Date or the date
any such release becomes final and irrevocable. Any RSUs that vest pursuant to
this clause (i) shall be paid as soon as practicable after (and in no case more
than seventy-four days after) the Termination Date (provided, that if the period
for the Grantee to consider and revoke any such release spans two different
calendar years, payment of such RSUs will be made within such prescribed time
period, but in the second of those two years).

 

  (ii) For purposes of this Agreement, “Change in Control” shall mean the first
of the following events to occur after the Date of Grant:

 

  (A)

any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or

 

RSU Award Agreement for U.S. Executives (February 2014)    5



--------------------------------------------------------------------------------

  indirectly, the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates);

 

  (B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

 

  (C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

 

  (iii) For purposes of this Agreement, “Good Reason” shall be deemed to exist
only if the Company shall fail to correct within 30 days after receipt of
written notice from the Grantee specifying in reasonable detail the reasons the
Grantee believes one of the following events or conditions has occurred
(provided such notice is delivered by the Grantee no later than 30 days after
the initial existence of the occurrence): (A) a material diminution of the
Grantee’s then current aggregate base salary and target bonus amount (other than
reductions that also affect other similarly situated employees) without the
Grantee’s prior written agreement; (B) the material diminution of the Grantee’s
authority, duties or responsibilities as an employee of the Company without the
Grantee’s prior written agreement (except that change in title or assignment to
a new supervisor by itself shall not constitute Good Reason); or (C) the
relocation of the Grantee’s position with the Company to a location that is
greater than 50 miles from the Grantee’s current principal place of employment
with the Company, and that is also further from the Grantee’s principal place of
residence, without the Grantee’s prior written agreement, provided that in all
events the termination of the Grantee’s service with the Company shall not be
treated as a termination for “Good Reason” unless such termination occurs not
more than six (6) months following the initial existence of the occurrence of
the event or condition claimed to constitute “Good Reason.” For purposes of this
definition, the term “Company” shall include a Parent or any Subsidiary of the
Company.

 

  (iv) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

 

RSU Award Agreement for U.S. Executives (February 2014)    6



--------------------------------------------------------------------------------

This Award of RSUs shall not be subject to the acceleration of vesting
provisions of Section 2.5 of the Amended and Restated Yahoo! Inc. Change in
Control Employee Severance Plan for Level I and Level II Employees.

 

(h) Income Taxes. Except as provided in the next three sentences, the Company
shall withhold and/or reacquire a number of Shares issued in payment of (or
otherwise issuable in payment of, as the case may be) the RSUs having a Fair
Market Value equal to the taxes that the Company determines it or the Grantee’s
employer is required to withhold under applicable tax laws with respect to the
RSUs (with such withholding obligation determined based on any applicable
minimum statutory withholding rates) (“Net Share Settlement”). In the event that
the Company cannot (under applicable legal, regulatory, listing or other
requirements, or otherwise) satisfy such tax withholding obligation in such
method, the Company may satisfy such withholding by any one or a combination of
the following methods: (i) by requiring the Grantee to pay such amount in cash
or check; (ii) by deducting such amount out of any other compensation otherwise
payable to the Grantee; and/or (iii) by allowing the Grantee to surrender shares
of Common Stock of the Company which (A) in the case of shares initially
acquired from the Company (upon exercise of a stock option or otherwise), have
been owned by the Grantee for such period (if any) as may be required to avoid a
charge to the Company’s earnings, and (B) have a Fair Market Value on the date
of surrender equal to the amount required to be withheld. For these purposes,
the Fair Market Value of the Shares to be withheld or repurchased, as
applicable, shall be determined on the date that the amount of tax to be
withheld is to be determined. Notwithstanding the foregoing, if the Grantee has
been designated by the Company’s Board of Directors as an “executive officer”
(as such term is defined in Rule 3b-7 under the Securities Exchange Act of 1934,
as amended) the Administrator may (but is under no obligation to) allow the
Grantee, during such times and under such terms as the Administrator may
provide, to elect in advance whether tax withholding obligations in connection
with the RSUs will be satisfied (1) by Net Share Settlement, or (2) by the
Grantee making a payment in cash to the Company (a “Cash Settlement”); and if
the Grantee has a Cash Settlement election in effect on the Date of Grant as to
other Company RSU awards, such election shall also apply to this Award, unless
and until such election is modified in accordance with its terms.

 

(i) No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

 

(j)

Conditions of Accelerated Vesting; Exclusive Remedy. The accelerated vesting
provisions specified in Sections 2(e) and 2(g) above are conditioned on (1) the
Grantee’s signing a full release of any and all claims against the Company in a
release form acceptable to the Company (within the period specified in it by the
Company, which in

 

RSU Award Agreement for U.S. Executives (February 2014)    7



--------------------------------------------------------------------------------

  no event shall be more than fifty days following the Grantee’s Termination
Date) and the Grantee’s not revoking such release pursuant to any revocation
rights afforded by applicable law, and (2) the Grantee’s compliance with the
Grantee’s obligations under his or her Employee Confidentiality and Assignment
of Inventions Agreement, or similar agreement. The Grantee agrees that such
accelerated vesting benefits specified in this Agreement (and any applicable
severance benefits provided under a written agreement with the Company then in
effect in accordance with its terms) will constitute the exclusive and sole
remedy for any termination of the Grantee’s employment and the Grantee covenants
not to assert or pursue any other remedies, at law or in equity, with respect to
the Grantee’s termination and/or employment.

Section 3. Miscellaneous

 

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

 

(b) No Right to Continued Employment. The Grantee understands and agrees that
the vesting of Shares pursuant to Section 2 above is earned only by continuing
in the employ or service of the Company at the will of the Company (not through
the act of being hired, being granted the RSUs or acquiring Shares under this
Agreement). The Grantee further acknowledges and agrees that nothing in this
Agreement, nor in the Plan which is incorporated in this Agreement by reference,
shall confer upon the Grantee any right with respect to continuation as an
employee or consultant with the Company, a Parent or any Subsidiary, nor shall
it interfere with or restrict in any way the right of the Company, a Parent or
any Subsidiary, which is hereby expressly reserved, to remove, terminate or
discharge the Grantee at any time for any reason whatsoever, with or without
Cause and with or without advance notice.

 

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

 

(e) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

RSU Award Agreement for U.S. Executives (February 2014)    8



--------------------------------------------------------------------------------

(f) Section 409A. This Agreement and the Award are intended to comply with or be
exempt from, as the case may be, Section 409A of the Code so as to not result in
any tax, penalty or interest thereunder. This Agreement and the Award shall be
construed and interpreted accordingly. Except for the Company’s tax withholding
rights, the Grantee shall be solely responsible for any and all tax liability
with respect to the Award.

 

(g) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

(h) Governing Law/Choice of Venue.

 

  (i) This Agreement and the rights of the Grantee hereunder shall be construed
and determined in accordance with the laws of the State of Delaware (without
giving effect to the conflict of laws principles thereof), as provided in the
Plan.

 

  (ii) For the purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by the Award or this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the State of California where this grant is made and/or to be performed and
agree that such litigation shall be conducted only in the courts of Santa Clara
County, California, or the federal court of the United States for the Northern
District of California, and no other courts.

 

(i) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(j) Recoupment. Notwithstanding any other provision herein, the recoupment or
“clawback” policies adopted by the Administrator and applicable to equity
awards, as such policies are in effect from time to time, shall apply to the
Award and any Shares that may be issued in respect of the Award.

 

(k) Entire Agreement. This Agreement, the Notice of Grant and the Plan contain
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

(l) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

RSU Award Agreement for U.S. Executives (February 2014)    9



--------------------------------------------------------------------------------

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(n) Signature. This Agreement shall be deemed executed by the Company and the
Grantee as of the Date of Grant upon execution by such parties (or upon the
Grantee’s online acceptance) of the Notice of Grant.

 

RSU Award Agreement for U.S. Executives (February 2014)    10